DETAILED ACTION
The present Office Action is responsive to the Amendment received on September 9, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 16-20 are new.
Claims 10-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 16, 2022.
Claim Rejections - 35 USC § 112
The rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on June 24, 2022 is withdrawn in view of the Amendment received on September 9, 2022.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 is indefinite for the following reasons.
Claim 16 is drawn to a product, not method.
Therefore, it is entirely unclear what is meant when “the heater alternatively heats the thermally expandable fluid” as a heater simply provides the function of heating.
Claim 17 is also indefinite for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Parunak et al. (WO 03/012406 A1, published February 13, 2003; IDS ref), made in the Office Action mailed on June 24, 2022 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on September 9, 2022 have been considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
In addition, claim 16 is rejected herein as being necessitated by Amendment (by its addition).
The Rejection:
With regard to claim 1, Parunak et al. teach a microfluidic device (“method for moving samples, such as fluids, within a microfluidic system”, page 2, lines 18-19) comprising the below structure (reproduced from Figure 4):

    PNG
    media_image1.png
    499
    955
    media_image1.png
    Greyscale
As seen, the microfluidic device comprises: 
a first reservoir to contain a first thermally expandable fluid (see reservoir 168; “[a]ctuator 168 provides a motive force that moves the enriched particle sample from enrichment zone 931 … actuation of a heat source 975, which is in thermal communication with a volume of gas 977 …”, page 15, lines 3-6);
a second reservoir to contain more thermally expandable fluid (see element 170; “gas actuator 170 …”, page 16);
a heater to selectively heat the thermally expandable fluid in either of the reservoirs (elements 975 and the same heat source found within 170; “gas pressure is preferably provided by the actuation of a heat source 958”, referring to Figure 8a which contains a detailed structure);
a channel extending between the two reservoirs (see the channel 900 connecting at least the two reservoirs); and
a liquid volume to obstruct the channel (“sample introduction channel 929 to allow fluid to flow into the enrichment zone”, page 12, lines 29-30; enrichment zone is a channel which is located between the two reservoirs (977 and 170) and the sample is liquid volume to obstruct the channel), 
wherein the heater is controllable to oscillate liquid volume within the channel by alternatively heating the thermally expandable fluid in the first and second reservoirs (each heaters found on the reservoirs are heated to expand the gas to control movement of the liquid sample; see “[a]ctuator 168 provides a motive force that moves the enriched particle sample from enrichment zone 931 … 168 is a gas actuator, which provides a gas pressure upon actuation of a heat source 975, which is in thermal communication with a volume of gas 977”, page 15, lines 3-6; “gas actuator 170 is actuated … gas pressure is preferably provided by the actuation of a heat source 958, which heats a volume of gas associated with gas actuator”, page 17, lines 9-12).
With regard to claim 2, the thermally expandable fluid is gas (see above).
With regard to claim 3, the liquid volume comprises a primer (“microdroplet of reagent moves downward toward … reagent mixing zone … lysed sample and reagent material are mixed in the form of microdroplets …”, page 21, line 30 to page 22, line 7; “mixed lysed cell sample and reagents are received within a DNA manipulation zone 971 of DNA manipulation module 162 … Module 162 can perform, for example … PCR amplification of nucleic acids present within the lysed cell sample”, page 22, lines 18-22).
With regard to claim 4, the channel further comprises a first heating zone (“DNA manipulation zone is configured with heat sources under control of computer 127 to allow thermal cycling of DNA manipulation zone during amplification”, page 22, lines 25-27).
Therefore, the invention as claimed is deemed anticipated by Parunak et al.
Response to Arguments:
	Applicants traverse the rejection.
	Applicants state that while, “Parunak relates to ‘moving fluids within a microfluidic system’ … Fig. 4 of Parunak illustrates a microfluidic device that includes an enrichment module 156 for concentrating received samples” (page 8, Response).
	Preliminarily, the Office notes that Figure 4 reproduced by Applicants do not contain any reference to element 156.  

    PNG
    media_image2.png
    651
    552
    media_image2.png
    Greyscale
	It would appear that Applicants’ are referring to the close up of the area 150 (of Figure 4) which is represented in the Figure 3 (partially reproduced below):
The “enrichment module” corresponds to region 900 of the device depicted in Figure 4.
	Applicants contend that the structure of the device as discussed by the Office, Parunak “fails to disclose [that] the heater is controllable to oscillate the liquid volume within the channel by alternatively heating the thermally expandable fluid in the first and the second reservoir” (page 9, Response).
	For support, applicants reference pages 14 and 15 of Parunak, where the artisans discuss one-directional movement (i.e., downstream) of the fluid within the channel 900 (page 9, Response).
	This argument has been carefully considered but has not been found persuasive because the claim is drawn to a product, not a method.
	Presently, claim 1 recites that the heater is “controllable to oscillate the liquid volume within the channel”.  This feature is established by the limitation of “alternatively heating the thermally expandable fluid in the first and second reservoirs.”  The latter limitation, however, is an intended usage of the heater comprised by the device and does not further limit the device. 

    PNG
    media_image1.png
    499
    955
    media_image1.png
    Greyscale
	And discussed above, and reproduced below, the device of Parunak comprises actuators 168 and 170, comprising thermally expandable fluid (i.e., gas), wherein liquid volume (sample introduced into the channel 900). And the actuators are clearly being disclosed as being heated to provide motive force (“gas pressure is preferably provided by the actuation of a heat source 958”, referring to Figure 8a which contains a detailed structure).  Since the heater is controllable (or else they cannot be used to provide heat), the heater can be used to oscillate the fluid volume within the channel by heating the gas within the actuator 168 and 170.
	Therefore, the heater disclosed by Parunak comprises a heater that is controllable which is capable of oscillating the liquid volume within the channel (900) when they are alternatively heated.
	With regard to claim 16, as discussed above, the device disclosed by Parunak comprise a heater that can be controlled which will move the fluid trapped between back and forth.
	Therefore, Applicants’ arguments are not found persuasive and the rejection is maintained.
Claim Rejections - 35 USC § 103
The rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Chiou et al. (Analytical Chemistry, 2001, vol. 73, pages 2018-2021) in view of Parunak et al. (WO 03/012406 A1, published February 13, 2003; IDS ref), made in the Office Action mailed on June 24, 2022 is withdrawn in view of arguments presented in the Amendment received on September 9, 2022.
Conclusion
Claims 5-9, and 17-20 are free of prior art.  Claims 5-9 and 18-20 are objected to for being dependent on a rejected base claim.
With regard to claims 5-9 and 17, there is no motivation to employ the device of Parunak et al. alone or in combination with Chiou et al. to arrive at a device which comprises multiple heating zones within a channel for the purpose of performing an amplification reaction by shuttling the liquid volume back and forth through said heating zones within the channel as argued by Applicants.
With regard to claim 18-20, there is no motivation to take the teachings of Parunak et al. and space the first liquid volume and a second liquid volume separated by an immiscible fluid because Parnuak et al. do not teach or suggest that separate fluid volumes be moved with an intervening immiscible fluid therebetween.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        October 4, 2022
/YJK/